EXHIBIT 10(vi)



THE CLOROX COMPANY

SUPPLEMENTAL

EXECUTIVE

RETIREMENT PLAN

RESTATED



JULY 17, 1991

AMENDED

MAY 18, 1994,

JANUARY 17, 1996,

JANUARY 19, 2000

And

JULY 20, 2004





PURPOSE OF THE PLAN

The purpose of The Clorox Company Supplemental Executive Retirement Plan (the
"Plan") is to provide retirement benefits for certain executives of The Clorox
Company (the "Company") in addition to the retirement benefits provided
generally to all Company salaried employees.  These supplemental benefits are
intended to provide greater retirement security for those executives and to aid
in attracting and retaining future executives.



ARTICLE I

DEFINITIONS

The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context.



1.1            "Accrued Benefit" means the benefit of a Participant calculated
under Article II at the time of the Participant's termination, or for
Participants who have not terminated employment, at the time of their assumed
termination.  In the latter case, the benefit will be based upon the following
as of their assumed termination:  (a) Compensation, (b) total years and
completed months of service, (c) any vested accrued benefit from a Company
sponsored Defined Benefits Plan, (d) the monthly benefit which could be provided
based on the actuarially determined annuity value of the Participant's vested
Company contributions account under any Company sponsored Defined Contribution
Plan, and (e) any monthly primary insurance benefit to which the Participant may
be entitled under the Social Security Act.



1.2       "Board of Directors" means the board of directors of the Company as
from time to time constituted.



1.3            "Committee" means the Management Development and Compensation
Committee of the  Board of Directors.



1.4            "Company" means The Clorox Company.



1.5            "Compensation" means the total of annual base salary plus the
Annual Incentive Plan and/or Executive Incentive Compensation awarded to a
Participant and in each case includes amounts the receipt of which the
Participant has elected to defer or to take in the form of restricted stock or a
stock option.  For purposes of the calculation of benefits in Sections 2.3 and
2.5, the total of the Participant’s three highest Annual Incentive Plan
Compensation and/or Executive Incentive Compensation (referred to collectively
as “Incentive Compensation”) awards will be apportioned evenly over the 36
consecutive months of highest base salary. If a Participant receives a pro-rated
Incentive Compensation award because of termination of employment other than at
the end of the Company’s fiscal year, (a) that pro-rated amount shall be divided
by the number of months the Participant was employed during the fiscal year and
(b) the Participant’s third highest Incentive Compensation award shall be
divided by 12. If the result of (a) above is greater than the result of (b)
above, one of the Participant’s three highest Incentive Compensation awards for
purposes of this paragraph shall be deemed to be the Participant’s final year
pro-rated Incentive Compensation Award plus the amount determined in (b) above
multiplied by the result of subtracting from 12 the number of months Participant
was employed by the Company during his or her final year of employment.



1.6            "Defined Benefit Plan" means a plan, fund or program under which
an employer undertakes systematically for the payment of definitely determinable
benefits to its employees over a period of years after retirement.  The benefit
an employee will receive upon retirement can be determined from a formula
defined in the plan instrument.



1.7            "Defined Contribution Plan" means a plan which provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the participant's account, and any income, expenses, gains
and losses and any forfeitures of accounts of other participants which may be
allocated to such participant's account.  Beginning July 1, 1994 "Defined
Contribution Plan" shall include NonQualified Deferred Compensation Plans which
a) restore amounts for a Participant's benefit which cannot be contributed to a
defined benefit or contribution plan deemed qualified under the Internal Revenue
Code, or b) account for annual distributions, whether deferred or received in
cash, made from a Defined Contribution Plan rather than credited to the
Participant's account in such plan.



1.8            "Effective Date" means July 1, 1981.



1.9            "Married Participant" means a Participant who is lawfully married
on the date Retirement Benefits become payable pursuant to Article II
(Retirement Benefits).



1.10            "Executive" means a member of the Clorox Leadership Committee.



1.11            "Participant" means any employee who becomes a Participant
pursuant to Section 2.1 (Participation), or a former employee who has become
entitled to a Normal or Early Retirement Benefit pursuant to the Plan.



1.12            "Retirement Benefit" means the retirement income provided to
Participants and their joint annuitants in accordance with the applicable
provisions of Article II (Retirement Benefits).



Words importing males shall be construed to include females wherever
appropriate.





ARTICLE II

RETIREMENT BENEFITS



2.1            Participation
The employees of the Company named in Exhibit A are the Participants currently
accruing benefits or who have vested deferred benefits and have not begun to
receive such benefits.  From time to time, the Committee may designate
additional employees as Plan Participants.  A Participant who is an Executive of
the Company and who is removed from office or is not reappointed as an
Executive, or who is not an Executive and who terminates his employment or has
his employment terminated, will thereupon cease to be a Participant and will
have no vested interest in the Plan unless he is entitled to a Normal or Early
Retirement Benefit pursuant to this Article II.



2.2       Normal Retirement Date
A Participant who terminates his employment on or after age sixty-five with ten
or more years of employment with the Company will receive a Normal Retirement
Benefit beginning on the first day of the month following his termination of
employment.  Such date will be the Participant's Normal Retirement Date.



2.3       Normal Retirement Benefits
The Normal Retirement Benefit payable to a Participant will be equal to 3-2/3%
of the monthly average of the Participant's compensation during the thirty-six
(36) consecutive months of employment producing the highest such average, times
the Participant's total years and completed months of employment with the
Company as of his termination of employment, to a maximum of 15 years, offset
by:



(a)            the monthly benefit payable under a 50% joint and survivor
annuity form for a Married Participant or an annuity payable for the life of a
single Participant, which would be provided to the Participant on his Normal
Retirement Date (i) by Company contributions under any Company sponsored Defined
Benefit Plan plus (ii) the monthly benefit which could be provided based on the
actuarially determined annuity value of his vested Company contributions account
under any Company sponsored Defined Contribution Plan, plus



(b)            the monthly primary insurance benefit to which the Participant
may be entitled under the Social Security Act as of his Normal Retirement Date.



For purposes of this Section, Company contributions shall not include voluntary
reductions of compensation under the provisions of a Company sponsored Defined
Contribution Plan.  Company matching contributions under such a plan shall be
considered Company contributions.



2.4       Early Retirement Date
A Participant who terminates his employment on or after age fifty-five with ten
or more years of employment with the Company will receive an Early Retirement
Benefit beginning on the first day of the month following his termination of
employment.  The date of the commencement of the Early Retirement Benefit will
be the Participant's Early Retirement Date.



2.5       Early Retirement Benefit
The Early Retirement Benefit payable to a Participant on his Early Retirement
Date will be calculated in the same manner as the Normal Retirement Benefit in
Section 2.3 except that:



(a)            Before deducting the offsets provided in Section 2.3, (a) and
(b), the benefit derived by the calculation in the first paragraph of Section
2.3 shall be reduced to reflect the Participant's retirement before his Normal
Retirement Date.  This reduction will be one quarter of one percent (0.25%) for
each month that the Participant's Early Retirement Date precedes his Normal
Retirement Date.



(b)            In calculating the offset described in Section 2.3, (a) and (b),
the reference to "Normal Retirement Date" shall be changed to "Early Retirement
Date."  If the Early Retirement Date is prior to the Participant's attainment of
age 62, then the monthly primary insurance benefit payable at age 62 shall be
multiplied by the appropriate factor from the table below:







                Age at Early

            Retirement Date Factor

            62   1.00

            61     .90

            60     .81

            59     .73

            58     .66

            57     .60

            56     .54

            55     .49





            If the Participant's Age on the Early Retirement Date is not an
integral age, the factors above shall be interpolated to reflect the age in
years and months.  If the Participant is 62 or older on his/her Early Retirement
Date, the offset shall be the actual monthly primary insurance benefit to which
the Participant is entitled under the Social Security Act as of that date.



2.6       Form of Payment
A Participant's Normal or Early Retirement Benefit, will be paid to him monthly
beginning on his Normal or Early Retirement Date and ending with the payment due
for the month in which his death occurs.  If the spouse of a Participant who is
receiving a Retirement Benefit survives the Participant, monthly payments equal
to 50% of the monthly amount payable to the Participant will continue to such
spouse ending with the payment due for the month in which such spouse's death
occurs.



2.7            Termination other than Early or Normal Retirement
A Participant who terminates employment or whose employment is terminated by the
Company and who does not meet the requirements for an Early or Normal Retirement
Benefit will be not be entitled to a benefit under the Plan.



2.8       Pre-Retirement Death Benefit
The surviving spouse of a Participant with ten or more years of employment with
the Company who dies before he has begun receiving a Normal or Early Retirement
Benefit shall be entitled to receive a Pre-Retirement Death Benefit.  The
Pre-Retirement Death Benefit shall be one-half of a 50% joint and survivor
annuity form of the Early or Normal Retirement Benefit the Participant would
have received had he elected to begin receiving a Retirement Benefit on the
first day of the month following his death.  If the Participant's death occurs
before he has attained the age at which he could elect to receive an Early
Retirement Benefit, the Pre-Retirement Death Benefit will commence on the first
day of the month following the date upon which the Participant would have
attained that age had he survived; provided, however, that if the surviving
spouse dies before that date, there shall be no Pre-Retirement Death Benefit
available to any survivors of the Participant or his spouse.



2.9            Disability
A Participant who becomes disabled as determined by The Clorox Company Pension
Plan will continue to participate in this Plan on the same basis as he continues
to participate in said Pension Plan.




ARTICLE III

MISCELLANEOUS PROVISIONS



3.1       Plan Administration
The Committee shall have the power and the duty to take all action and to make
all decisions necessary and proper to carry out the Plan.  Without limiting the
generality of the foregoing, the Committee hereby designates the Employee
Benefits Committee of the Company to control and manage the operation and
administration of the Plan.  The Committee shall have the authority to allocate
among themselves or to the Employee Benefits Committee or to delegate to any
other person, any fiduciary responsibility with respect to the Plan.



3.2            Amendment and Plan Termination



(a)            Except by the written consent of 75% of Plan Participants
actually or potentially affected thereby and the approval of the Board of
Directors, the Plan may not be terminated or amended in any way which would
reduce the benefits payable hereunder or reduce or eliminate the funding
provided for in Article IV until the first regularly scheduled meeting of the
Board of Directors held after June 30, 2011.



(b)            The Board of Directors, without the consent of the Plan
Participants, may amend the Plan to improve or increase the benefits payable
hereunder at any time.



(c)            If the Plan is terminated, all Participants, including
beneficiaries receiving benefits, will be entitled to their Accrued Benefits
under the Plan.  In such event the Board of Directors may, at its sole
discretion, elect any one or more of the following alternatives to satisfy the
Company's obligations to such Participants or beneficiaries, provided that the
method so elected shall be applied uniformly to all Participants or
beneficiaries:



(i)            Provide benefit payments in accordance with the terms of the
Plan, at the times specified in the Plan.



(ii) Purchase immediate or deferred annuities.



(iii)            Make lump sum payments equal to the present value of accrued
benefits for amounts less than $30,000 adjusted annually beginning July 1, 2004,
for changes in the Consumer Price Index.



3.3            Assignment of Benefits
A Participant may not, either voluntarily or involuntarily, assign, anticipate,
alienate, commute, pledge or encumber any benefits to which he is or may become
entitled to under the Plan nor may the same be subject to attachment or
garnishment by any creditor of a Participant.



3.4       Not An Employment Agreement
Nothing in the establishment of the Plan is to be construed as giving any
Participant the right to be retained in the employ of the Company.



3.5            Merger, Consolidation or Transfer

            In the event that the Company shall, pursuant to action by its Board
of Directors, at any time propose to merge into, consolidate with or sell or
otherwise transfer all or substantially all of its assets to another corporation
and provision is not made pursuant to the terms of such transaction for the
continuation of this Plan by the surviving, resulting or acquiring corporation
or for the substitution of a comparable plan hereto, the provisions of this Plan
shall remain in effect.


ARTICLE IV

FUNDING



4.1            Establishment of Irrevocable Trust
The Company shall establish an irrevocable trust of which the Company is the
owner for federal income tax purposes (within the meaning of Sections 671
through 677 of the Internal Revenue Code of 1986) (the "Trust") and fund the
Trust as hereinafter provided in order to provide a source from which to satisfy
the Company's obligations to Participants under this Plan.



4.2       Amount of Funding
The Company shall make such contributions to the Trust as the Board of Directors
from time to time determines appropriate.



4.3            Actuarial Assumptions and Method
The Plan's actuary shall use the following assumptions and methods when advising
the Board of Directors with regard to contributions to the Trust:



(a)            Mortality:
1983 Group Annuity Mortality Table for periods after benefits have commenced, or
are assumed to have commenced.  No mortality will be assumed prior to the
assumed retirement age for benefits not yet in payment status.



(b)            Return on Investment:
Assets are assumed to earn, the liabilities are discounted at, eight percent
(8%) per year.



(c)            Assumed Retirement Age:
For Participants whose benefits are not in payment status as of July 1 of each
year, the Assumed Retirement Age will be age 60, or their current age if older. 
For beneficiaries, the Assumed Retirement Age is the beneficiary's age on the
date their deceased spouse would have reached 60, or their current age if their
spouse would have already been older than age 60.



(d)            Annual Pay Increases:
Eight percent (8%) per year.



(e)            Employee Turnover:
None.



(f)            Social Security Increases:
Social security benefits are assumed to increase 5% per year.



(g)            IRC Limits:
The Internal Revenue Code (IRC) section 415 and section 401(a)(17) limits are
assumed to increase 5% per year.



(h)            Defined Contribution Plan Offset:
Annuity equivalent of projected account balance assuming an annual earnings rate
of 8.0%; Profit Sharing Plan contributions of 8.0% of pay; annual 401(k)
contributions of $1000 (no inflation); and assuming no further PAYSOP
contributions are made.



Actuarial Cost Method:
The Entry Age Normal Cost Method will be used.  The unfunded actuarial liability
as of each July 1 will be amortized over ten years.